



Exhibit 10.1


BLACK KNIGHT, INC.
AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN


Notice of Restricted Stock Grant


You (the “Grantee”) have been granted the following award of restricted Shares
of common stock (the “Restricted Stock”), par value $0.0001 per share (the
“Shares”), by Black Knight, Inc. (the “Company”), pursuant to the Black Knight,
Inc. Amended and Restated 2015 Omnibus Incentive Plan (the “Plan”) and the terms
set forth in the attached Restricted Stock Award Agreement:


Name of Grantee:
 
Number of Shares of Restricted Stock Granted:
 
Effective Date of Grant:
February 18, 2020
Vesting and Period of Restriction:
Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the Shares shall
vest and become free of the forfeiture provisions contained in the Restricted
Stock Award Agreement, with respect to 100% of the shares on the first
anniversary of the Effective Date of Grant.





By your electronic acceptance/signature below, you agree and acknowledge that
the Restricted Stock is granted under and governed by the terms and conditions
of the Plan and the attached Restricted Stock Award Agreement, which are
incorporated herein by reference, and that you have been provided with a copy of
the Plan and Restricted Stock Award Agreement. If you have not accepted or
declined this Restricted Stock Grant, including the terms of this Notice and
Restricted Stock Award Agreement, prior to the first anniversary of the
Effective Date of Grant, you are hereby advised and acknowledge that you shall
be deemed to have accepted the terms of this Notice and Restricted Stock Award
Agreement on such first anniversary of the Effective Date of Grant.










Electronic Signature    
Acceptance Date    






 

--------------------------------------------------------------------------------





BLACK KNIGHT, INC.
AMENDED AND RESTATED 2015 OMNIBUS INCENTIVE PLAN


Restricted Stock Award Agreement
(Directors)




Section 1.
GRANT OF RESTRICTED STOCK

(a)     Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant (the “Notice”) and this Restricted Stock Award Agreement
(the “Agreement”), the Company grants to the Grantee on the Effective Date of
Grant the Shares of Restricted Stock (the “Restricted Stock”) set forth in the
Notice.
(b)     Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Black Knight, Inc. Amended and Restated 2015 Omnibus Incentive Plan (the
“Plan”). All terms, provisions, and conditions applicable to the Restricted
Stock set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice or this Agreement and not otherwise defined
therein or herein shall have the meanings ascribed to them in the Plan.
Section 2.
FORFEITURE AND TRANSFER RESTRICTIONS

(a)     Forfeiture. Except as otherwise provided Section 2(d) or in the
Grantee’s employment, director services or similar agreement in effect at the
time of the termination:
(i)    If the Grantee’s employment or service as a Director or Consultant is
terminated for any reason other than death, or Disability (as defined below),
the Grantee shall, for no consideration, forfeit to the Company the Shares of
Restricted Stock to the extent such Shares are subject to a Period of
Restriction at the time of such termination.
(ii)    If the Grantee’s employment or service as a Director or Consultant is
terminated due to the Grantee’s death or Disability, a portion of the Shares
which on the date of termination remain subject to a Period of Restriction shall
vest and become free of the forfeiture and transfer restrictions contained in
the Agreement. The portion which shall vest shall be determined by the following
formula (rounded to the nearest whole Share):
(A x B) – C, where
A = the total number of Shares granted under this Agreement,
B = the number of completed months to the date of termination since the
Effective Date of Grant divided by 12, and
C = the number of Shares granted under this Agreement which vested on or prior
to the date of termination.
All Shares that are subject to a Period of Restriction on the date of
termination of employment or service as a Director or Consultant and which will
not be vested pursuant to Section 2(a)(ii) above, shall be forfeited to the
Company, for no consideration.
(iii)    The term “Disability” shall have the meaning ascribed to such term in
the Grantee’s employment, director services or similar agreement with the
Company. If the Grantee’s employment, director services or similar agreement
does not define the term “Disability,” or if the Grantee has not entered into an
employment, director services or similar agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee is (or, if the Grantee
were a participant, would be) entitled to long-term disability benefits pursuant
to the long-term disability plan maintained by the Company or in which the
Company’s employees participate.




 

--------------------------------------------------------------------------------





(b)     Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of, to the extent such Shares are subject to
a Period of Restriction.
(c)     Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice and the terms of this Agreement.
Subject to the terms of the Plan and Section 6(a) hereof, upon lapse of the
Period of Restriction, the Grantee shall own the Shares that are subject to this
Agreement free of all restrictions.
(d)     Change in Control. Notwithstanding anything to the contrary in the Plan
or any employment, director services or similar agreement in effect at the time
of termination, the Restricted Stock will not vest solely due to a Change in
Control; however, any Period of Restriction or other restriction imposed on the
Restricted Stock that has not previously lapsed shall immediately lapse upon the
earlier of the end of the original Period of Restriction or a termination by the
Company of Grantee’s employment or service as a Director or Consultant
(including, with respect to a Director, a termination of service due to the
Director not being re-elected to the Board (including as a result of the Board’s
failure to nominate such Director for re-election to the Board) at the time of,
or within 12 months immediately following, the Change in Control.


Section 3.
STOCK CERTIFICATES

As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
Section 4.
SHAREHOLDER RIGHTS

Except for the transfer and dividend restrictions, and subject to such other
restrictions, if any, as determined by the Committee, the Grantee shall have all
other rights of a holder of Shares, including the right to vote (or to execute
proxies for voting) such Shares. Unless otherwise determined by the Committee,
if all or part of a dividend in respect of the Restricted Stock is paid in
Shares or any other security issued by the Company, such Shares or other
securities shall be held by the Company subject to the same restrictions as the
Restricted Stock in respect of which the dividend was paid.
Section 5.
DIVIDENDS

(a)     Any dividends paid with respect to Shares which remain subject to a
Period of Restriction shall not be paid to the Grantee but shall be held by the
Company.
(b)     Such held dividends shall be subject to the same Period of Restriction
as the Shares to which they relate.
(c)     Any dividends held pursuant to this Section 5 which are attributable to
Shares which vest pursuant to this Agreement shall be paid to the Grantee within
30 days of the applicable vesting date.
(d)     Dividends attributable to Shares forfeited pursuant to Section 2 of this
Agreement shall be forfeited to the Company on the date such Shares are
forfeited.
Section 6.
MISCELLANEOUS PROVISIONS

(a)     Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall
have the power and right to deduct or withhold, or require the Grantee to remit
to the Company, an amount sufficient to satisfy any federal, state and local
taxes (including the Grantee’s FICA obligations) required by law to be withheld
with respect to this




 

--------------------------------------------------------------------------------





Award. The Committee may condition the delivery of Shares upon the Grantee’s
satisfaction of such withholding obligations. The Grantee may elect to satisfy
all or part of such withholding requirement by tendering previously-owned Shares
or by having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory withholding (based on minimum statutory withholding rates for
federal, state and local tax purposes, as applicable, including payroll taxes)
that could be imposed on the transaction, and, to the extent the Committee so
permits, amounts in excess of the minimum statutory withholding to the extent it
would not result in additional accounting expense. Such election shall be
irrevocable, made in writing, signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
(b)     Confidential Information. Grantee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their respective operations that is confidential
or not generally known in the industry including, without limitation,
information that relates to purchasing, sales, customers, marketing, and the
financial positions and financing arrangements of the Company and its
affiliates. Grantee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. Grantee will keep
confidential and, outside the scope of Grantee’s duties and responsibilities
with the Company and its affiliates, will not reproduce, copy or disclose to any
other person or firm, any such information or any documents or information
relating to the Company’s or its affiliates’ methods, processes, customers,
accounts, analyses, systems, charts, programs, procedures, correspondence or
records, or any other documents used or owned by the Company or any of its
affiliates, nor will Grantee advise, discuss with or in any way assist any other
person, firm or entity in obtaining or learning about any of the items described
in this section. Accordingly, during such time as Grantee is employed by or
provides services as a Director or Consultant to the Company (the “Term of
Service”) and at all times thereafter Grantee will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will Grantee
utilize any such information, either alone or with others, outside the scope of
Grantee’s duties and responsibilities with the Company and its affiliates.
(c)     Improvements and Inventions. Any and all improvements or inventions that
Grantee may make or participate in during the Term of Service, unless wholly
unrelated to the business of the Company and its affiliates and not produced
within the scope of Grantee’s employment or service as a Director or Consultant,
shall be the sole and exclusive property of the Company. Grantee shall, whenever
requested by the Company, execute and deliver any and all documents that the
Company deems appropriate in order to apply for and obtain patents or copyrights
in improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.
(d)     Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice by the Company, the
Board or the Committee.
(e)     Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(f)     Choice of Law. This Agreement and the Notice shall be governed by, and
construed in accordance with, the laws of Florida, without regard to any
conflicts of law or choice of law rule or principle that might otherwise cause
the Plan, this Agreement or the Notice to be governed by or construed in
accordance with the substantive law of another jurisdiction.
(g)     Arbitration. Subject to, and in accordance with the provisions of
Article 3 of the Plan, any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice shall be settled by binding arbitration
before a single arbitrator in Jacksonville, Florida and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
arbitrator shall decide any issues submitted in accordance with the provisions
and commercial purposes of the Plan, this Agreement and the Notice, provided
that all substantive




 

--------------------------------------------------------------------------------





questions of law shall be determined in accordance with the state and federal
laws applicable in Florida, without regard to internal principles relating to
conflict of laws.
(h)     Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
(i)     Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(j)     References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
(k)     Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.




 